Citation Nr: 1120874	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1961 to August 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral hearing loss.

2.  There is no competent or credible evidence of a connection between the Veteran's currently diagnosed bilateral hearing loss and his active military service.

3.  The Veteran has not presented competent or credible evidence that he currently experiences tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in January 2007.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the January 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the May 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), certain VA treatment records, a VA medical examination regarding the nature and etiology of his current hearing loss and tinnitus disorders, and Social Security Administration (SSA) records.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

In regards to the April 2007 VA audiometric examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

Regarding the Veteran's claim for bilateral hearing loss, the VA medical examiner reviewed the history of the Veteran's statements regarding his history of in-service exposure to acoustic trauma and his history of treatment and relevant complaints, but concluded that providing a statement regarding the relationship between the Veteran's current hearing loss and his military service would be speculative.  The Board notes that the that the United States Court of Appeals for Veterans Claims (Court) has held that particular care must be taken when a VA medical examiner indicates that an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (When an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual cause cannot be selected from multiple potential causes).  In this case, the examiner explained why an etiology could not be determined.  Specifically, the VA examiner cited the lack of a complete audiometric examination from the time of the Veteran's separation from military service, indicating that without such evidence a reliable medical opinion could be provided.  It is axiomatic that further testing conducted in the present cannot correct this lack of information or provide the necessary results from the time of the Veteran's separation from active duty over 40 years ago.  As such, the April 2007 VA medical examiner has provided a sufficient basis for the statement that an etiology could not be provided.  

Regarding the Veteran's tinnitus claim, the Veteran's representative has argued in the April 2011 Informal Brief of Appellant in Appealed Case (Brief), that the April 2007 VA audiometric examiner failed to address the tinnitus claim at issue.  The Veteran's representative has argued that, in indicating that the Veteran had no history of tinnitus symptoms, the examiner failed to provide a current tinnitus diagnosis.  However, the Board concludes that the April 2007 VA audiometric examiner, in indicating that the Veteran does not have any history of tinnitus symptoms, has clearly shown that the Veteran does not currently experience tinnitus.  In fact, as indicated below, while the Veteran has claimed that he should be granted service connection for hearing loss, he has not provided any evidence to show that he is currently actually experiencing tinnitus.  The Veteran has failed to do so, despite extensive opportunities, including when specifically prompted the form used to submit his service connection claim, at the time of his April 2007 VA audiometric examination, or when submitting his June 2007 notice of disagreement (NOD), and November 2007 substantive appeal (VA Form 9).  Therefore, the Board concludes that the April 2007 VA audiometric examination has adequately addressed the issue of tinnitus, by indicating that the Veteran does not experience any such disorder.

Therefore, concerning both the bilateral hearing loss and tinnitus claims, the April 2007 VA audiometric examination satisfied the obligation of VA to provide a medical opinion that is adequate for the claims at issue, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss as the result of his military service.  Specifically, he has alleged that he developed bilateral hearing loss due to his duties as an electronic technician, and while bunking near 5-inch gun mounts while deployed to service on Naval destroyers.  See the Veteran's January 2007 claim, June 2007 NOD, and November 2011 VA Form 9. 

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the Veteran was provided with a VA audiometric examination in April 2007 in order to measure the Veteran's hearing in accordance with the standards provided in 38 C.F.R. § 3.385, which revealed the following with regards to the Veteran's bilateral hearing loss:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
35
30
35
LEFT
25
30
35
40
50

At that time, the VA audiometric examination revealed hearing loss with auditory thresholds rated at 26 decibels or above at four frequencies for both ears, and three frequencies rated at above 40 decibels for each ear.  Therefore, the April 2007 VA audiometric examination clearly shows that the Veteran currently experiences bilateral hearing loss as that disability is defined for VA purposes.  38 C.F.R. § 3.385.  

As noted above, the Veteran has stated that he believes that his current hearing loss is the result of his military service when he was exposed to naval ship gunfire, and noise from his duties as a technician, without hearing protection.  See the Veteran's January 2007 claim, June 2007 NOD, and November 2011 VA Form 9.  In this regard, the Veteran's military occupational specialty is listed as a radar technician in his DD Form 214.  This is not an occupation ordinarily associated with acoustic trauma, unlike, e.g., artillery.  However, the Board also notes that the Veteran indicated that he had been exposed to excessive noise due to bunking near where the ships guns were being fired; his SPRs show that he was assigned to duty on the USS Lloyd Thomas for the period from May 1963 to August 1965.  As such, the Veteran has provided competent evidence of relevant noise exposure during his military service.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  Further, the April 2007 VA audiometric examination reviewed the Veteran's stated history of noise exposure, concluding that the Veteran's statements showed that he had experienced relevant noise exposure due to both incidents during his military service.  Therefore, the Board concedes that the Veteran experienced noise exposure during his military service that may be connected to his current hearing loss.

Consequently, the determinative issue is whether the Veteran's current hearing loss is connected to his in-service noise exposure.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this regard, the Veteran has not provided any evidence to show that any current hearing loss is related to his military service.  At the time of his April 2007 VA audiometric examination, the Veteran indicated that he had a history of hearing loss that had been noted "many years" prior to the examination.  A many year history of hearing loss does not show any relationship between the Veteran's current hearing loss and his military service, in that the Veteran has neither explicitly nor implicitly indicated any history of hearing loss from the time of his military service to the present.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, the Veteran's STRs do not contain any evidence of treatment for acoustic trauma or any complaints of hearing loss during, or within one year of, his military service.  In fact, the Veteran's post-service private treatment records indicate that he was not experiencing any clinically significant hearing loss issues in August and September 2001 and December 2002.  These records were generated with a view towards ascertaining the appellant's then state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board notes that VA may not rely on the absence of medical records to refute the Veteran's lay assertion of experiencing acoustic trauma.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  However, in this instance, the Veteran has not provided any evidence of a history of hearing loss symptoms during his military service, or of such symptoms that began at the time of his military service and have continued to the present.  In other words, there is no lay or medical evidence of any such history.  Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology relating to his currently diagnosed hearing loss.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Therefore, there must be competent lay or medical evidence to show a connection, or "nexus" between his experiences in service and his current hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 159.  The first clinical evidence of any hearing loss is from the April 2007 VA audiometric examination, over 40 years after his military service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As such, the Board notes that the Veteran has argued that his hearing loss is related to his military service.  See the Veteran's January 2007 claim, June 2007 NOD, and November 2011 VA Form 9; see also the Veteran's Informal Brief of Appellant in Appealed Case (Brief).  The Veteran is competent to report hearing loss, generally.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, a determination that his current hearing loss developed later in life as a result of his military service is the type of determination which requires medical skill or knowledge.  Jandreau v. Nicholson, 492 F.3d at 1316.  The Veteran has not provided any evidence to show that he or his representative are competent to provide such evidence.  As such, the Veteran and his representative have not provided competent evidence of any such connection.  

In regards to medical opinions, the Board is presented with one speculative medical opinion.  As noted above, the Veteran was provided with a VA medical examination in April 2007.  At that time, the examiner indicated that the Veteran had a relevant history of in-service noise exposure.  However, the examiner concluded that, due to the lack of medical evidence from the time of the Veteran's release form military service, any opinion to indicate if the Veteran's current hearing loss could be connected to his military service would be speculative.  In this regard, to the extent it may be argued that the examiner's inability to estimate additional limitation warrants a grant of his claim, this inability does not raise the weight of the evidence to that of equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the context of an increased rating claim, that if the level of the appellant's disability...  cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise and a staged rating is not appropriate); 38 C.F.R. § 3.102 (noting that the Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009) ("[A]n examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other.")  

As such, the VA medical examination of April 2007 does not show evidence of any connection between the Veteran's military service and his current hearing loss.  Therefore, with the first evidence of hearing loss coming from over 40 years after his discharge from military service, the record does not show any competent evidence of a connection between the Veteran's current bilateral hearing loss and his military service such that service connection cannot be granted for this disorder.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for bilateral hearing loss in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Analysis - Service Connection for Tinnitus

The Veteran claims to experience tinnitus that is due to his military service.  See the Veteran's January 2007 claim.  

Again, the first requirement for a service connection claim is proof that the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, the Veteran has not provided any description of tinnitus symptoms, the date of onset of any such disorder, or any statement to show that he is currently, or has experienced a history of, tinnitus, other than to claim service connection for this condition.  In other words, while the Veteran originally claimed service connection for tinnitus, he has declined numerous opportunities to describe the symptoms or history of such a disorder, other than to claim that he wishes to be compensated for this disorder.  As noted above, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517.  This is particularly so where the Veteran has been provided multiple opportunities to submit information in this regard, including at the time of his original claim in January 2007 (wherein he is invited to state the date of onset of his disorder), his April 2007 VA audiometric examination, June 2007 NOD, and November 2007 VA Form 9.  

Further, the Veteran's medical records are negative for any tinnitus, either during or after his military service.  In fact, the August and September 2001 private treatment records, along with an undated private treatment record, and the April 2007 VA audiometric examination, all indicate that the Veteran has not described any history or symptoms of tinnitus.  Therefore, without any competent, credible, or probative evidence of any current tinnitus disorder affecting the Veteran, service connection for such a disorder cannot be granted.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for tinnitus, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


